Citation Nr: 0531195	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  01-05 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
ulcers

3.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to January 
1981.

By rating decision dated in February 1992, the Regional 
Office (RO) denied the veteran's claim for service connection 
for a psychiatric disability.  An April 1992 rating action 
denied service connection for ulcers.  He was notified of 
each of these decisions by letters dated in March and April 
1992, respectively.  Subsequently, he has sought to reopen 
his claims for service connection for a psychiatric 
disability and ulcers.  In a rating decision dated in October 
2000, the RO concluded that the additional evidence was not 
new and material, and the claims for service connection for a 
psychiatric disability and ulcers remained denied.  In 
addition, the RO denied service connection for alcoholism.  
This case was previously before the Board in November 2003, 
at which time it was remanded for additional development of 
the record and to ensure due process.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  By rating decision dated in February 1992, the RO denied 
service connection for a psychiatric disability.  The veteran 
was notified of this decision and of his right to appeal, but 
a timely appeal was not filed.

2.  The evidence added to the record since the February 1992 
determination is cumulative of the evidence previously 
considered with regard to service connection for a 
psychiatric disability, does not contribute to a more 
complete picture of the veteran's claim, and is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection.
3.  By rating decision dated in April 1992, the RO denied 
service connection for ulcer disease.  The veteran was 
notified of this decision and of his right to appeal, but a 
timely appeal was not filed.

4.  The evidence added to the record since the April 1992 
determination is cumulative of the evidence previously 
considered with regard to service connection for a left leg 
disability, does not contribute to a more complete picture of 
the veteran's claim, and is not so significant that it must 
be considered in order to decide fairly the merits of the 
claim for service connection.

5.  Service connection is in effect for residuals of a 
bunionectomy.

6.  Service connection for alcoholism on a direct basis, for 
purposes of VA compensation, is precluded by law.

7.  There is no competent medical evidence establishing that 
the veteran's alcoholism is causally related to the veteran's 
service connected residuals of a bunionectomy.


CONCLUSIONS OF LAW

1.  The RO's decision of February 1992, which denied service 
connection for a psychiatric disability, is final.  38 
U.S.C.A.§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a) (2005), 
20.302, 20.1103 (2004).

2.  The evidence received since the February 1992 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).

3.  The RO's decision of April 1992, which denied service 
connection for ulcer disease, is final.  38 U.S.C.A.§ 7105 
(West 2002); 38 C.F.R. §§ 3.104(a) (2005), 20.302, 20.1103 
(2004).
4.  The evidence received since the April 1992 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for ulcer disease.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).

5.  Service connection for alcoholism on a direct basis is 
denied as a matter of law.  38 U.S.C.A. §§ 105, 1131 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301, 3.310(a) (2005); Sabonis 
v. Brown, 4 Vet. App. 384 (1993).

6.  Alcoholism is not proximately due to or the result of, or 
aggravated by a service-connected disability.  38 C.F.R. 
§§ 3.1(m)(n), 3.301, 3.310(a) (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The Board 
must ensure that VA has complied with the VCAA requirements 
in the development of the claims.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the appellant in June 2004.  This letter informed the 
appellant of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA and private medical 
records and the reports of VA examinations.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

	I.  New and Material

Legal criteria and analysis

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim, on any basis, in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the veteran was informed of the last final 
disallowance of the claim for service connection for a 
psychiatric disability in February 1992, and for ulcers in 
April 1992.  Therefore, the Board must review, in light of 
the applicable legal criteria, the additional evidence 
submitted since those determinations.  

The RO denied service connection for a psychiatric disability 
in February 1992 on the basis that a psychiatric disability 
was not shown in service, and a psychosis was not 
demonstrated within one year of the veteran's discharge from 
service.  The service medical records, which were then of 
record, show that the veteran reported in June 1980 that he 
got hot during the day, and was weak and nervous.  No 
psychiatric findings were recorded.  The report of medical 
history in September 1980 reveals that the veteran denied 
trouble sleeping, nervous trouble or depression.  A 
psychiatric evaluation on the separation examination in 
September 1980 was normal.  The veteran was afforded a mental 
status evaluation in September 1980 and the veteran's 
behavior was normal, he was fully oriented, his mood was 
level, and his thinking process was clear.  His thought 
content was normal and his memory was good.  It was indicated 
that he did not have a significant mental illness.  

On VA general medical examination in November 1991, the 
veteran related a history of depression since 1979, and 
indicated that he had been on anti-depressant therapy since 
then.  No history of suicidal tendencies was reported.  He 
also reported intermittent depressed mood with insomnia, easy 
fatigability, listlessness and anorexia.  The pertinent 
diagnosis was intermittent depression.

The RO denied service connection for ulcers in April 1992 on 
the basis that an ulcer had not been shown in service or 
thereafter.  In this regard, the Board acknowledges that the 
veteran was seen on numerous occasions in service for 
abdominal complaints.  An undated service medical record 
reflects an assessment of rule out ulcer disease versus 
chronic enteritis.  On the report of medical history in 
September 1980, the veteran denied frequent indigestion and 
stomach trouble, but it was noted that he was on Antabuse.  A 
clinical evaluation of the abdomen and viscera on the 
separation examination in September 1980 was normal.  

The veteran was diagnosed with gastritis secondary to 
alcoholism on VA hospitalization in September 1991. 

The additional evidence consists of VA and medical records, 
and the veteran's testimony at a hearing before the 
undersigned.  Most of the treatment records reflect treatment 
for substance abuse.  The Board recognizes that following a 
psychological evaluation in April 2000, the pertinent 
diagnoses included depressive disorder, not otherwise 
specified, and that an adjustment disorder with depressive 
mood was noted in August 2004.  The latter diagnosis, 
however, was made when the veteran was trying to get over the 
deaths of his girl friend and brother who had both died in 
May of that year.  

The record also includes a March 1993 VA hospital report 
showing that the veteran related a history of peptic ulcer 
disease and that he was on Zantac.  A diagnostic impression 
of peptic ulcer disease was made in April 1997, when the 
veteran presented with epigastric complaints.  There is no 
indication that this was based on any laboratory testing.  
The Board emphasizes, however, that an upper gastrointestinal 
series at a VA outpatient treatment clinic in October 1994 
was normal.  There is no clinical evidence documenting that 
the veteran has ulcer disease.  

The fact remains that the recent diagnoses of a psychiatric 
disability have not been etiologically related to service.  
Intermittent depression had been noted at the time of the 
RO's denial in February 1992.  The Board finds that the 
additional evidence, considered in conjunction with the 
record as a whole, is merely cumulative and does not relate 
to the basis for the prior final denial.  The additional 
evidence, considered in conjunction with the record as a 
whole, provides no findings suggesting that a psychiatric 
disability is related to service, or that ulcer disease has 
been documented following service.  

Significantly, the only upper gastrointestinal series of 
record, conducted at a VA outpatient treatment clinic in 
October 1994, was normal.  The notation of peptic ulcer 
disease was clearly based on a history provided by the 
veteran.  In fact, there is no competent medical evidence 
establishing the presence of a psychiatric disability during 
service or shortly thereafter, nor is there any evidence 
demonstrating the presence of ulcer disease during service or 
at any time thereafter.  The evidence as a whole continues to 
establish that the veteran has not had a confirmed diagnosis 
of ulcer disease and that a psychiatric disability was 
initially demonstrated following service.  As such, the 
deficiencies noted as the basis for the prior final denials 
remains unestablished.  There is no medical evidence 
suggesting that either a psychiatric disability, first 
documented after service, is related in any way to service, 
or that ulcer disease is present.  The Board concludes, 
therefore, that the evidence is not new and material, and the 
claims for service connection for a psychiatric disability 
and ulcer disease are not reopened.

	II.  Service Connection for Alcoholism

Generally, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection also may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  Id; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  38 
C.F.R. § 3.1(n).

The simple drinking of an alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities that are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. § 
3.301(c)(2).

"Alcohol abuse" means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to the user.  38 C.F.R. § 3.301(d); see also 
VAOPGCPREC 7-99.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d).

The VA General Counsel has held that 38 U.S.C.A. § 105(a), as 
amended by section 8052 of the OBRA, prohibits a grant of 
"direct service connection" for drug or alcohol abuse on 
the basis of incurrence or aggravation in line of duty during 
service.  VAOPGCPREC 2-98.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, the CAFC indicated that veterans could 
recover only if they can "adequately establish that their 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder." Allen at 1381.

The CAFC further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing." Allen at 1381.

Inasmuch as Congress has expressly prohibited the grant of 
direct service connection for alcohol or drug abuse based on 
claims filed on or after October 31, 1990, and requires that 
disability resulting from drug or alcohol abuse be regarded 
as the products of willful misconduct, the claim for direct 
service connection must be denied.  There is no entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. at 429 
(1991).
The veteran asserts that service connection is warranted for 
alcoholism.  He claims that it is related to his psychiatric 
disability.  The record demonstrates that the veteran has 
been treated for chronic alcoholism for many years.  Even 
assuming for discussion purposes that the alcoholism is 
related to a psychiatric disorder, connection has not been 
established for any psychiatric disability.  The veteran's 
only service-connected disability is postoperative residuals 
of a bunionectomy.  He has not contended that his alcoholism 
is related to that disability, however, and there is no 
medical evidence that links alcoholism to the service-
connected foot disability.  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for alcoholism on a secondary basis.  
In sum, the provisions discussed above clearly preclude the 
granting of benefits for disabilities that result from the 
veteran's abuse of alcohol, regardless of whether such abuse 
originated in service.  As the veteran's claim for service 
connection for alcoholism was filed in June 2000, long after 
the effective date of the OBRA, it lacks legal merit and must 
be denied.  Finally, as there is no evidence linking 
alcoholism to the veteran's service-connected residuals of a 
bunionectomy, service connection on a secondary basis is also 
not warranted.
ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability or ulcer disease, the appeal is 
denied.

Service connection for alcoholism is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


